| ]LEMMON, Justice,
concurring.
I believe that the State is entitled to the same recreational use immunity as a private citizen under La.Rev.Stat. 9:2791. Monte-ville v. Terrebonne Parish Consol. Gov’t, 567 So.2d 1097 (La.1990) (Marcus, Lemmon & Cole, JJ., concurring). Under that view, the Department does not have to utilize La.Rev. Stat. 9:2795 E in order to be entitled to immunity in this case, if the water bottoms meet the Keelen test. The majority properly refused to reach the constitutional issue.